Exhibit 99.2 Envision Solar International, Inc. and Subsidiaries Consolidated Financial Statements September 30, 2009 and 2008 (Unaudited) Envision Solar International, Inc. and Subsidiaries Table of Contents Page (s) Consolidated Balance Sheets 1 Consolidated Statement of Operations (unaudited) 2 Consolidated Statements of Cash Flows (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 - 11 Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2009 December31, 2008 Assets (Unaudited) Current Assets Cash $ 20,376 $ 3,083 Accounts Receivable, net 39,488 173,798 Prepaid and other current asset - 70,663 Costs in excess of billings on uncompleted contract 14,254 - Total Current Assets 74,118 247,544 Property and Equipment, net 313,700 359,098 Other Assets Deposits 33,390 33,390 Total Other Assets 33,390 33,390 Total Assets $ 421,208 $ 640,032 Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ 1,122,545 $ 990,357 Accounts Payable - Related Party 1,168 41,374 Accrued Expenses 415,245 58,990 Sales Tax Payable 36,828 36,828 Billings in excess of costs on uncompleted contracts 125,324 56,831 Note Payable-Officer 34,204 18,700 Note Payable-net of discount 452,377 591,771 Note Payable-Evey 100,000 - Deferred Revenue - 3,000 Total Current Liabilities 2,287,691 1,797,851 Commitments and Contingencies (Note 5) Stockholders' Equity (Deficit) Common Stock, no par value, 10,000,000 shares authorized, 851,263 and 841,263 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively 5,048,852 4,648,852 Additional Paid-in-Capital 9,807,150 7,358,135 Accumulated Deficit (16,722,485 ) (13,164,806 ) Total Stockholders' Equity (Deficit) (1,866,483 ) (1,157,819 ) Total Liabilities and Stockholders' Equity (Deficit) $ 421,208 $ 640,032 The Accompanying notes are an integral part of these Consolidated Financial Statements 1 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations Nine Months Ended September 30, (Unaudited) 2009 2008 Revenues $ 715,522 $ 973,018 Cost of Revenues Materials - 923,398 Consultants 331,647 126,212 Design 9,900 52,995 Subcontractors - 14,276 Other Cost of Revenues 24,869 194,091 Total Cost of Revenues 366,416 1,310,972 Gross Profit (Loss) 349,106 (337,954 ) Operating Expenses (including stock based compensation expense of $2,449,014 for the nine months ended September 30, 2009 and $4,350,496 for the nine months ended September 30, 2008) 3,549,654 8,057,987 Loss From Operations (3,200,548 ) (8,395,941 ) Other Income (Expense) Other Income 33,692 48,543 Interest Expense (387,604 ) - Total Other Income (Expense) (353,912 ) 48,543 Income (Loss) Before Income Tax (3,554,460 ) (8,347,398 ) Income Tax Expense 3,219 8,408 Net Loss $ (3,557,679 ) $ (8,355,806 ) The Accompanying notes are an integral part of these Consolidated Financial Statements 2 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (3,557,679 ) $ (8,355,806 ) Adjustments to Reconcile Net loss to Net Cash Used in Operating Activities: Depreciation and Amortization 45,398 24,866 Bad debt expense 72,101 - Common stock issued for services - 10,000 Compensation expense related to grant of stock options 2,449,015 4,350,496 Goodwill impairment - 1,358,254 Amortization of Discount on Loan 260,606 - Amortization of prepaid interest 69,633 - Changes in assets and liabilities (Increase) decrease in: Accounts Receivable 62,209 (622,064 ) Prepaid Expenses and other current assets 1,030 32,003 Costs in excess of billings on uncompleted contract (14,254 ) - Deposits - (17,350 ) Increase (decrease) in: Accounts Payable 132,188 980,050 Accounts Payable - related party (40,206 ) - Accrued Expenses 356,255 5,477 Billings in excess of costs on uncompleted contracts 68,493 49,000 Deferred Revenue (3,000 ) (62,700 ) NET CASH USED IN OPERATING ACTIVITIES (98,211 ) (2,247,774 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid in acquisition - (9,000 ) Purchase of Equipment - (181,403 ) NET CASH USED IN INVESTING ACTIVITIES - (190,403 ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of Common Stock, net - 2,325,076 Proceeds from Issuance of notes payable 100,000 - Proceeds from notes payable from shareholders 15,504 - NET CASH FROM FINANCING ACTIVITIES 115,504 2,325,076 NET INCREASE (DECREASE) IN CASH 17,293 (113,101 ) CASH AT BEGINNING OF PERIOD 3,083 257,753 CASH AT END OF PERIOD $ 20,376 $ 144,652 Supplemental Disclosure of Cash Flow Information: Interest Expense $ 387,604 $ - Income Tax $ 3,219 $ 800 Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock based fees paid for acquisition $ - $ 1,257,676 Conversion of accounts payable to common stock $ - $ 14,994 Common stock paid as load fee and recorded as debt discount $ 400,000 $ - The Accompanying notes are an integral part of these Consolidated Financial Statements 3 ENVISION SOLAR INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (Unaudited) 1.
